SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1084
CA 13-00096
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF EDDIE SANCHEZ,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH RENE NOWOTARSKI
OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered January 24, 2012 in a CPLR article 78
proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

      Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging the denial of his application for release to parole
supervision in January 2011. The Attorney General has advised this
Court that, subsequent to that denial, petitioner reappeared before
the Board of Parole on January 28, 2013 and was denied release again.
Consequently, this appeal must be dismissed as moot (see Matter of
Dobranski v Alexander, 69 AD3d 1091, 1091). Contrary to petitioner’s
contention, this matter does not fall within the exception to the
mootness doctrine (see Matter of Malangone v Dennison, 46 AD3d 1155,
1155; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-
715).




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court